DETAILED ACTION
Claims 1-24 are pending. Applicant has amended claims 1-20 and added new claims 21-24.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “removing the nested host from the overloaded cluster to release the available resources back to the additional cluster”, however, claim 1 recites the nested host is instantiated on the additional cluster, not the overloaded cluster. Therefore, the claim is indefinite.
Claims 13 and 19 suffer the same problem as claim 7 above and therefore are rejected under the same rejection.
No art rejection is provided for claims 7, 13 and 19.
Claim 22 recites the limitation "the set hosts" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muniz et al. (US 9,465,630 B1) in view of Huang et al. (US 2012/0260247 A1).

As to claim 1, Muniz teaches a system for virtual resource management, the system comprising:
a non-transitory computer-readable medium (computer readable storage medium … store a program; col. 12, line 59 – col. 13, line 7); and
a processor that executes instructions from the computer-readable medium to perform a method, the method comprising (processor(s) are configured to execute program code from memory device; col. 12, lines 12-14):
determining that a cluster is overloaded (Resources may be attributed … the comparison of resources can be controlled … provisioning system; col. 7, lines 28-38 and col. 6, lines 7-48), the overloaded cluster comprising a set of hosts, the set of hosts including a physical host (virtual machines may be grouped into clusters; col. 7, lines 8-9 and a virtualized computing environment … plurality of server systems that are communicatively coupled via a network; col. 5, lines 12-24 and col. 6, lines 7-19); and
in response to determining that the cluster is overloaded:
identifying an additional cluster having available resource (Availability analyzer is configured to analyze availability of clusters … identify clusters that are available for provisioning a virtual machine; col. 8, lines 28-38);
instantiating a virtual machine on the additional cluster, the virtual machine being configured to provide the available resources (A virtual machine may be provisioned from a cluster of the plurality of virtual machine clusters identified as available for provisioning a virtual machine; col. 1, lines 49-52); and
registering the virtual machine with the overloaded cluster such that the overloaded cluster is authorized to use the free resource (inherent from “virtual machines may be grouped into clusters”; col. 7, lines 8-10, and “the cluster requests to provision a virtual machine”; col. 7, lines 54-56. Thus, the virtual machine provisioned in response to the request must be grouped/registered with the requested cluster so the cluster can use the provisioned virtual machine); and
rebalancing a load across the set hosts and the newly registered virtual machine (col. 6, lines 64-65, col. 7, lines 8-11, 41-43).
Muniz does not teach instantiating a nested host and the nested hosted comprising a hypervisor.
However, Huang teaches provisioning a nested host comprising a hypervisor to manage virtual machines in the nested to provide load balancing in a cloud computing environment (By installing pseudo-hypervisor layer … increases bandwidth; paragraphs [0086], [0097]-[0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Huang to the system of Muniz because Huang teaches the advantages of implementing a nested virtualization/host over virtual machine when using in the cloud for managing resource allocation in a system (abstract, [0009]).

As to claim 2, Muniz teaches wherein determining that the cluster is overloaded comprises computing indices for the cluster, the indices characterizing the cluster load (cluster values and resources weight; col. 9, line 55 – col. 10, line27); and
determining that at least one index of the indices exceeds an index threshold (if a utilization threshold is exceeded; col. 9, line 59 – col. 10, line 5).

As to claim 3, Muniz does not teach wherein determining that the cluster is overloaded comprises receiving a request for a resource that the cluster cannot satisfy.
However, Muniz teaches the virtual machine provisioning system monitors multiple server clusters for their resources statistic and provision new virtual machine to provide resources if there’s a critical resource requirement (col. 7, lines 28-43).
Given the teaching above, although Muniz does not teach determining that the cluster is overloaded comprises receiving a request for a resource that the cluster cannot satisfy, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the determining step would be possible performed by the system of Muniz, given the information regarding availability of resources of each cluster is available and generated.

As to claim 4, Muniz as modified by Huang teaches wherein the method further comprises:
identifying a third cluster having the available resources (Availability analyzer is configured to analyze availability of clusters … identify clusters that are available for provisioning a virtual machine; col. 8, lines 28-38);
instantiating a second nested host on the third cluster (A virtual machine may be provisioned from a cluster of the plurality of virtual machine clusters identified as available for provisioning a virtual machine; col. 1, lines 49-52).
Although Muniz does not teach registering the second nested host with the overloaded cluster, wherein registering the second nested host with the overloaded cluster is performed based on determining that the overloaded cluster requires additional resources, it would have been obvious that during the execution of the clusters, requiring additional resources could have occurred.

As to claim 5, Muniz teaches wherein the method further comprises:
identifying a second overloaded cluster (receive a request to provision a virtual machine from a plurality of virtual machine cluster; col. 7, lines 54-56);
instantiating a second nested host on the additional cluster (A virtual machine may be provisioned from a cluster of the plurality of virtual machine clusters identified as available for provisioning a virtual machine; col. 1, lines 49-52); and
registering the second nested host with the second overloaded cluster (inherent from “virtual machines may be grouped into clusters”; col. 7, lines 8-10, and “the cluster requests to provision a virtual machine”; col. 7, lines 54-56. Thus, the virtual machine provisioned in response to the request must be grouped/registered with the requested cluster so the cluster can use the provisioned virtual machine).

As to claim 6, Muniz does not teach wherein the method further comprises in response to determining that a projected index indicates that the cluster’s current load could be satisfied without using resources of the nested host, removing the nested host from the cluster.
However, Muniz teaches determining the cluster’s current computational load (resource utilization can change and weights may be dynamically reassigned; col. 11, lines 29-30), and when applications finish executing, the resources are free up (col. 11, lines 32-33).
Given the teaching of Muniz above, it would have been obvious to one of ordinary skill in the art that when additional resources are not needed, the nested host could be removed from the cluster to free available resources for use by others as needed.

As to claim 8, it is the same as the system claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 9-12, see rejections of claims 2-4 and 6 above, respectively.

As to claim 14, see rejection of claim 5 above.

As to claim 15, it is the same as the system claim 1 above except this is a non-transitory, computer-readable medium claim, and therefore is rejected under the same ground of rejection.

As to claim 16, see rejection of claim 2 above.

As to claim 17, see rejection of claim 4 above.

As to claim 18, see rejection of claim 6 above.

As to claim 20, see rejection of claim 5 above.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muniz et al. (US 9,465,630 B1) in view of Hildebrand et al. (US 2020/0285502 A1) further in view of Huang et al. (US 2012/0260247 A1).

As to claim 21, Muniz teaches a method for virtual resource management comprising: (abstract)
determining that a cluster overloaded (Resources may be attributed … the comparison of resources can be controlled … provisioning system; col. 7, lines 28-38 and col. 6, lines 7-48), the overloaded cluster comprising a first physical host (virtual machines may be grouped into clusters; col. 7, lines 8-9 and a virtualized computing environment … plurality of server systems that are communicatively coupled via a network; col. 5, lines 12-24 and col. 6, lines 7-19); and
in response to determining that the cluster is overloaded:
identifying an additional cluster having available resources (Availability analyzer is configured to analyze availability of clusters … identify clusters that are available for provisioning a virtual machine; col. 8, lines 28-38), the cluster comprising a second physical host (virtual machines may be grouped into clusters; col. 7, lines 8-9 and a virtualized computing environment … plurality of server systems that are communicatively coupled via a network; col. 5, lines 12-24 and col. 6, lines 7-19); and
instantiating a virtual machine on the additional cluster, the virtual machine being placed on the second physical host (A virtual machine may be provisioned from a cluster of the plurality of virtual machine clusters identified as available for provisioning a virtual machine; col. 1, lines 49-52).
Muniz does not teach the additional cluster is identified based on the proximity of the second physical host to the first physical host, and instantiating a nested host on the additional cluster.
Hildebrand teaches select a physical host that proximity to the first physical host to provide failure of a primary resource (paragraph [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Hildebrand to the system of Muniz because Hildebrand teaches a method that provides cost-efficient high-availability services to user.
Huang teaches provisioning a nested host comprising a hypervisor to manage virtual machines in the nested to provide load balancing in a cloud computing environment (By installing pseudo-hypervisor layer … increases bandwidth; paragraphs [0086], [0097]-[0099]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Huang to the system of Muniz because Huang teaches the advantages of implementing a nested virtualization/host over virtual machine when using in the cloud for managing resource allocation in a system (abstract, [0009]).

As to claim 22, Muniz as modified by Huang teaches registering the nested host with the overloaded cluster such that the overloaded cluster is authorized to use the available resources (inherent from “virtual machines may be grouped into clusters”; col. 7, lines 8-10, and “the cluster requests to provision a virtual machine”; col. 7, lines 54-56. Thus, the virtual machine provisioned in response to the request must be grouped/registered with the requested cluster so the cluster can use the provisioned virtual machine); and
rebalancing a load across the set hosts and the nested host (col. 6, lines 64-65, col. 7, lines 8-11, 41-43).

As to claim 23, although Muniz, Huang and Hildebrand do not teach the first physical host and the second physical host are in the same physical rack, Muniz teaches they are in the same cloud, so, placing them on the same physical rack or different physical rack are just the design choice.

As to claim 24, Muniz teaches wherein the overloaded cluster and the additional cluster are part of a hyper-converged infrastructure (see Fig. 3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
January 27, 2021